Order filed, January 4, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00790-CR
                                ____________

                   JASON ALEXANDER SMITH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                    Trial Court Cause No. 06-DCR-044730A


                                    ORDER

      The reporter’s record in this case was due November 22, 2012. See Tex. R.
App. P. 35.1. On November 28, 2012, this court ordered the court reporters to file
the record on or before December 28, 2012. To date, the record has not been filed
with the court.    Because the reporter’s record was not filed within the time
prescribed in the first order, the court GRANTS your request and issues the
following order.
      We order Elizabeth Wittu, the official court reporter, to file the record in
this appeal on or before January 28, 2013.            No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Elizabeth Wittu does not timely file the record as ordered,
the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM